                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


MICHIGAN LABORERS’
PENSION FUND, et al.,

       Plaintiffs,                                          Case No. 19-12146

vs.                                                         HON. MARK A. GOLDSMITH

ENVIRONMENTAL SPECIALTY
SERVICES, INC.,

      Defendant.
___________________________/

                         ORDER & OPINION
 (1) ACCEPTING THE RECOMMENDATION CONTAINED IN THE MAGISTRATE
JUDGE’S REPORT AND RECOMMENDATION DATED JANUARY 31, 2020 (Dkt. 13),
AND (2) GRANTING PLAINTIFFS’ MOTIONS FOR DEFAULT JUDGMENT (Dkt. 12)

       This matter is presently before the Court on the Report and Recommendation (“R&R”) of

Magistrate Judge David R. Grant, issued on January 31, 2020 (Dkt. 13). In the R&R, the

Magistrate Judge recommends that the Court grant Plaintiffs’ motion for default judgment (Dkt.

12).

       The parties have not filed objections to the R&R, and the time to do so has expired. See

Fed. R. Civ. P. 72(b)(2). The failure to file a timely objection to an R&R constitutes a waiver of

the right to further judicial review. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not

appear that Congress intended to require district court review of a magistrate’s factual or legal

conclusions, under a de novo or any other standard, when neither party objects to those

findings.”); Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373-1374 (6th Cir. 1987)

(failure to file objection to R&R “waived subsequent review of the matter”); Cephas v. Nash,

328 F.3d 98, 108 (2d Cir. 2003) (“As a rule, a party’s failure to object to any purported error or
omission in a magistrate judge’s report waives further judicial review of the point.”); Lardie v.

Birkett, 221 F. Supp. 2d 806, 807 (E.D. Mich. 2002) (“As to the parts of the report and

recommendation to which no party has objected, the Court need not conduct a review by any

standard.”). However, there is some authority that a district court is required to review the R&R

for clear error. See Fed. R. Civ. P. 72 Advisory Committee Note Subdivision (b) (“When no

timely objection is filed, the court need only satisfy itself that there is no clear error on the face

of the record in order to accept the recommendation.”). Therefore, the Court has reviewed the

R&R for clear error. On the face of the record, the Court finds no clear error and accepts the

recommendation.

       Accordingly, the Court accept the magistrate judge’s R&R (Dkt. 13), and grants

Plaintiffs’ motion for default judgment (Dkt. 12). Defendant Environmental Specialty Services,

Inc. (“ESS”) is ordered to: (1) produce the books and records necessary to conduct an audit and

submit to such an audit for the period of January 2012 through the present; (2) submit

contribution reports for the same period; (3) remit benefit contributions due for the same

period; and (4) pay attorneys’ fees and costs of $7,122.96, to be supplemented as necessary.

The Court retains jurisdiction of this matter to ensure ESS’s compliance with any order entered

by the Court.

       SO ORDERED.

Dated: March 30, 2020                                 s/Mark A. Goldsmith
       Detroit, Michigan                              MARK A. GOLDSMITH
                                                      United States District Judge




                                                  2
